DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  (America Invents Act). As a result, Applicant is encouraged to review the AIA  in the MPEP. Applicant should also note that the wording, requirements, and statutes may have some subtle changes from actions and requirements prior to AIA .

Restriction Election
Applicant’s election without traverse of Group I in the reply filed on 26 September 2022 is acknowledged.

Claims 4-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 26 September 2022.


Claims Pending
Claims 1-3 will be examined on the merits. Claims 4-9 have been withdrawn.

Information Disclosure Statement
The Information  Disclosure Statement filed 13 August 2021 has been considered. However, only the abstracts have an English translation. 
 
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. Specifically, “thereby” in line 10 is considered legal phraseology. Appropriate correction is needed.

Claim Objections
Claim 2 is objected to because of the following informalities:  “Potamogeton crispus” and “Vallisneria spiralis” should be written in italics as plant names (genus and species) should always be italicized or underlined (The International Code of Nomenclature).  Appropriate correction is required.

Claim 3, lines 5-6, is objected to because of the following informalities:  the term “addition” should be amended to read --additional--   for better articulation. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 7,758,752) in view of Nachtman et al. (US 5,897,946) and Li et al. (“Enhancing Nitrogen and Phosphorus Removal by Applying Effective Microorganisms to Constructed Wetlands,” Water 2020, 12, 2443, pgs, 1-14; (published online 31 August 2020)).

The claims are broadly drawn to a method for establishing a submerged vegetation system in a eutrophic water body, comprising cultivating emerging plants in a water area to improve anti-wind and anti-water flow capabilities by using a modified clay molecular sieve, phosphorus-accumulating bacteria, grass seeds and silty clay to prepare a modified clay molecular sieve ecological base, and uniformly adding the modified clay molecular sieve ecological base to the water area and where the grass seeds are Potamogeton crispus and Vallisneria spiralis and preparing the modified clay molecular sieve ecological base by weighing the modified clay molecular sieve and the silty clay in a ratio of 1:1, adding the grass seeds and the phosphorus-accumulating bacteria, and mixing, where an addition amount of the grass seeds is 40 to 60 seeds/m2, and an addition amount of the phosphorus-accumulating bacteria is 50% (v/v) relative to a total volume of the modified clay molecular sieve and the silty clay.

Regarding claims 1-3, Pan et al. teach using a composite material of clays, grass seeds and phosphorus-fixer which improves the water quality by restoring submerged macrophytes (i.e. submerged vegetation system) and enhancing the ecological restoration of eutrophication lake (col. 3, lines 10-16, 23-42,  59-62; col. 5; patent claim 8). Pan et al. also teach that bacteria can be used to remove HABs (high algal blooms) and control algal growth (col. 2, lines 1-3).  Pan et al. specifically teach using Potamogeton crispus seeds and Villisneria spiralia seeds (col. 4, lines 1-3; patent claim 9). Pan et al. also conducted an experiment to simulate wind waves and the composite used Villisneria spiralia seeds which took root after the algae removal (col. 6, lines 10-11, 38-45, 56-61).

Pan et al. do not teach using a modified clay molecular sieve or the phosphorus-accumulating bacteria or the amount of grass seeds is 40 to 60 seeds/m2 or the phosphorus-accumulating bacteria 50% (v/v) relative to the total volume of the modified clay molecular sieve and the silty clay.

Regarding claims 1 and 3, Nachtman et al. teach using a composite which includes clay, bacteria and seeds to restore or improve surrounding environments particularly underwater surface (i.e. submerged vegetation system) which require positive resistance to current flow or underwater turbulence (i.e. anti-wave flow). Nachtman et al. teach using clay mineral (i.e. silty clay) because it exhibits a high absorption and swelling capacity. (see col. 4, lines 5-6, 29-31; col. 5, lines 25-27, 43-50; col. 6, lines 17-18; col. 10, lines 57-59 and claims 16-17 and 21).

Regarding claims 1 and 3, Li et al. teach that EM (effective microorganisms) can effectively reduce phosphorus in paddy fields and receiving waters such as rivers (abstract). EM are naturally occurring beneficial microorganisms such as lactic acid bacteria, yeast actinomyces (i.e. bacteria) and photosynthetic bacteria. Li et al. also teach that EM technology can improve water and soil quality and enhance the growth, yield and quality of crops. Li et al. also teach that a purification performance of nitrogen and phosphorus in polluted landscape water by a combination of EM and submerged plants showed that the combination of EM and Hydrilla verticillate had a good purification effect on total phosphorus in lightly polluted water with a  phosphorus removal rate reaching 97.3% (page 2, 2nd and 3rd paras).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to improve a water area environment by establishing a submerged vegetation system in a eutrophic water body and improve wind and water flow capabilities by preparing a modified clay molecular sieve ecological base with clay, a phosphorus-accumulating bacteria and use Potamogeton crispus and Villisneria spiralia seeds as taught in the cited references. It would have been obvious to prepare a modified clay molecular sieve ecological base with clay, phosphorus-accumulating bacteria and grass seeds because as taught in Pan et al.  and Nachtman et al. clay and other effective carriers, such as seeds and a phosphorus-fixer, is submerged and the seeds can take root and grow into the eutrophic water area to control the water flow and decrease the phosphorus content.

It would have been further obvious to add specifically a phosphorus-accumulating bacteria to the modified clay molecular sieve ecological base because effective microorganisms (EM), such as bacteria, taken together with submerged plant seeds which can decrease the amount of phosphorus in a eutrophicated water environment and improve the water area as the vegetation can naturally establish or re-establish itself as taught in Li et al. and Nachtman et al.

It would have been obvious to further add grass seeds such as Potamogeton crispus and Vallisneria spiralis to composite material because the seeds will eventually become submerged vegetation which improves the water environment by adding oxygen and controlling water flow as taught in Pan et al.

Moreover, one would have been motivated to combine the cited references to obtain the claimed invention because Pan et al. and Nachtman et al. both teach using a composite material of clays, grass seeds and phosphorus-fixer (i.e. bacteria) to improve the water quality by restoring and enhancing the ecological restoration of a eutrophication lake.  Pan et al. specifically teach using Potamogeton crispus seeds and Villisneria spiralia seeds for the established submerged vegetation. Additionally, Nachtman et al. teach using a composite which includes clay, bacteria and seeds to restore or improve surrounding environments particularly underwater surface which require positive resistance to current flow or underwater turbulence and Li et al. teach the benefits of using bacteria to reduce phosphorus in the water area.

Although the cited references do not teach the amount of grass seeds are 40 to 60 seeds/m2 or the phosphorus-accumulating bacteria 50% (v/v) relative to the total volume of the modified clay molecular sieve and the silty clay, one skilled in the art at the time the invention was made would have been motivated to use such an amount of grass seed in order increase the seeds’ germination rate and percentage of bacteria relative to the total volume of modified clay molecular sieve and silty clay would be enhanced as a matter of routine optimization and experimentation. The adjustment of particular conventional working parameters such as the amount of grass seeds /m2 or percentages is deemed to be merely a matter of selection and routine optimization that is well within the purview of the skilled artisan. Accordingly, this type of modification would have been no more than an effort to optimize results. In the absence of any showing of criticality or unexpected results, the amount of grass seeds and particular percentage is an obvious variation and could be arrived at during routine experimentation/optimization. Furthermore, differences in grass seed amounts and percentages will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such grass seed amounts and percentages is critical (see MPEP 2144.05).

Moreover, by the teachings of the cited references, it is apparent that one of ordinary skill in the art would have a reasonable expectation of success in using the methods as taught in the cited references as it was commonly known in the art to establish a submerged vegetation system in a eutrophic water area by using a modified clay molecular sieve, phosphorus-accumulating bacteria, grass seeds and clay and adding it to the water area to be established. The prior art teaches the well-known components as claimed and would have been obvious to combine them to produce the claimed invention. 

Thus, the invention, as a whole, would be clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.   
Summary
No claim is allowed.


Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SUSAN MCCORMICK EWOLDT whose telephone number is (571)272-0981.  The Examiner can normally be reached on M-TH 5:30-4.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUSAN MCCORMICK EWOLDT/Primary Examiner, Art Unit 1661